2022 IL App (2d) 200791-U
                                          No. 2-20-0791
                                  Order filed February 16, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-CF-260
                                       )
ADOLFO LOYA,                           ) Honorable
                                       ) Donald M. Tegeler Jr.,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BRENNAN delivered the judgment of the court.
       Justices McLaren and Jorgensen concurred in the judgment.

                                            ORDER

¶1     Held: (1) The victim’s testimony was sufficient to establish that defendant committed
             aggravated criminal sexual abuse by placing his hand on her breasts.
             (2) Defendant’s argument that his trial counsel was ineffective was forfeited for
             lack of development.

¶2     Defendant, Adolfo Loya, appeals from his conviction, after a bench trial, of aggravated

criminal sexual abuse (720 ILCS 5/11-1.60(d) (West 2018)). The guilty count alleged that he

“committed an act of sexual conduct with L.A., a person over 13 years of age but under 17 years

of age, and the defendant is at least 5 years older than L.A., in that the defendant touched L.A.’s

breast with his hand for the purpose of the sexual arousal of the defendant.” Defendant’s principal
2022 IL App (2d) 200791-U


contention is that, because L.A.’s testimony was vague about how he touched her, the evidence

did not establish that he committed an act of sexual conduct with her. Alternatively, defendant

argues that his trial attorney was ineffective for failing to (1) inform defendant of the immigration

consequences of a conviction, (2) call certain witnesses, (3) object to the State’s leading questions,

and (4) object when the State shifted the burden of proof to the defense during the State’s closing

argument. We hold that L.A.’s testimony specifically described defendant’s sexual conduct with

L.A. and supported his conviction.             We further hold that defendant has forfeited his

ineffectiveness-assistance claims by failing to provide adequate supporting argument. We thus

affirm.

¶3                                         I. BACKGROUND

¶4        Defendant was charged by indictment with one count of aggravated criminal sexual abuse

(720 ILCS 5/11-1.60(d) (West 2018)) and one count of attempted aggravated criminal sexual abuse

(720 ILCS 5/8-4(a), 11-1.60(d) (West 2018)). The first count was as we have described it; the

second count alleged the same age elements but alleged that defendant attempted to put his mouth

on LA.’s breast. The State alleged that the acts took place from August 19 through August 20,

2018. (The evidence suggested that the offense took place around midnight on August 19, 2018.)

¶5        Defendant elected a bench trial. In defendant’s opening statement, trial counsel asserted

that defendant lacked the opportunity to commit the offenses and that L.A. must have been lying

to escape her poor living conditions. Specifically, counsel stated:

          “[S]ometime in late July, mother literally plants her 15-year-old daughter and her cousin,

          who I think is a little bit older, in this room. You are going to see pictures. Judge, I would

          refer to it as a dungeon. It is the most decrepit, small room. Nothing in it except, I believe

          he will testify, they put a little couch and a sleeping bag.



                                                   -2-
2022 IL App (2d) 200791-U


               This girl had to live in this situation week after week. ***

                                                       ***

               Again, I believe you will see physically the confines of the house.

               [Defendant] will tell you this never happened. The only reason he can think that

       this was said is this was an opportunity for [L.A.] to get out of this dungeon.

               And at the close of the case, Judge, he didn’t have any opportunity.”

¶6     The parties stipulated that defendant was born on August 15, 1974. The evidence showed

that L.A.’s mother, Paloma P., arranged with defendant to rent a basement room in defendant’s

one-story house. Defendant and his family lived on the first floor. The room Paloma rented was

in poor repair and furnished only with a couch. The bathroom was in the hall and was shared with

two male tenants who also lived in basement rooms. L.A. said that she rarely encountered the

other tenants. Testimony suggested that the only cooking facilities were a microwave and a

refrigerator shared by the basement tenants. Defendant kept two pit bulls caged in the basement

hallway.

¶7     Although L.A. testified that Paloma lived in the room, all the testimony was consistent in

suggesting that she was there only occasionally. L.A. lived in the room full-time for three or four

weeks; her cousin, Katherin H., had moved in slightly earlier.

¶8     L.A. testified that her birthdate was March 1, 2003, so that she was 16 years old when the

trial took place in October 2019 and 15 years old in August 2018. She said that defendant was a

friend of the family but that she had seen him only infrequently as she was growing up. After

moving into the basement room in defendant’s house, she was on the first floor of the house only

once when she ate breakfast with defendant and his family.

¶9     On August 19, 2018, L.A. and Katherin had spent the evening together away from the



                                               -3-
2022 IL App (2d) 200791-U


house. Katherin’s boyfriend drove L.A. and Katherin back to the house late that evening. (On

cross-examination, L.A. agreed that she must have arrived at the house slightly before 10 p.m.

because Katherin would have needed time to get to work by 10 p.m.) When she arrived at the

house, defendant was outside with at least one other person. Because she saw many beer bottles

nearby, she believed that defendant and whoever else was there were drinking. She and Katherin

went down to their room together, but Katherin left soon afterward.

¶ 10     After Katherin left, defendant knocked on her door at a later time to ask L.A. if she wanted

to come to eat with his family. (On cross-examination, L.A. agreed that defendant likely did not

come to her door until three or four hours after Katherin left.) L.A. opened the door, and she and

defendant started talking about family and school. According to L.A., defendant initially asked

her only to lie down, which she did. He then massaged her back and neck over her clothing. He

started to reach under her shirt from the bottom and began to touch the sides of her chest. In L.A.’s

words:

                “After he made conversation, he sat on my couch and he started massaging me.

         And then he—he wanted me to lay down, and he kept massaging me; and then he wanted

         me to turn around and lift up my shirt and my bra.”

The State asked L.A. what defendant was doing with his hands. She responded by gesturing.

Neither party described the gesture for the record.

¶ 11     The State asked L.A. to give more detail about how defendant touched her:

                “Q. When you said he was going like this (indicating), was he touching another part

         of your body besides your back?

                A. Yes, the sides of my chest.

                Q. Okay. When you say ‘my chest’, do you mean your breasts?



                                                 -4-
2022 IL App (2d) 200791-U


              A. I do.

              Q. What was happening or what happened next?

              A. He wanted me to turn around so he could massage my front, and he asked me to

      lift up my shirt.

              Q. Did he ask you to turn around on the couch?

              A. He did.

              Q. And did you?

              A. I did.

              Q. So what was your positioning on the couch at that point?

              A. My back was on the couch.

              Q. And where was he at that point?

              A. He was sitting on the couch.

              Q. And so what happened next?

              A. He wanted me to lift up my shirt and my bra, and I didn’t want to; and he lifted

      it up himself and I tried to cover myself.

              Q. Did he—what was he saying at that point?

              A. He asked me in Spanish, ‘Have they ever massaged you like this?

              And I said, ‘No, never.’

              And then he said, ‘What about like this?’ And his face leaned towards my chest.

              Q. When he said, ‘What about like this’, was he doing anything with his hands?

              A. No, he had stopped.

              Q. He had stopped?

              A. To approach me.



                                                -5-
2022 IL App (2d) 200791-U


               Q. Did he ever massage or try to massage any other part of your body?

               A. He touched my breasts.

               Q. Can you describe how that occurred?

               A. When I was—when he wanted me to turn around and to lift up my shirt and he

       did it himself, he touched me, and I tried to cover myself.

               Q. When you say he did it himself, did he lift up your shirt?

               A. Yes.

               Q. And then did he lift up your bra?

               A. Yes.

               Q. What were you doing at that point?

               A. I was trying to cover myself.”

¶ 12   L.A. also testified that defendant seemed to try to put his mouth on one of her breasts.

When he leaned towards her, she pushed him away and asked him to leave, telling him that “it was

not okay for him to do that to his family.” When asked whether defendant “[said] anything to [her]

about [her] mom,” L.A. said that defendant told her not to tell her mother what had happened.

After making other remarks, which L.A. could not remember, defendant left.

¶ 13   L.A. explained that, because she had partly persuaded herself that what defendant was

doing to her was acceptable, she did not react quickly when defendant’s behavior started becoming

sexual. However, at some point, it crossed a line such that she could no longer tell herself that it

was acceptable. On cross-examination, L.A. estimated that defendant was in her room for about

half an hour. She further estimated that ten minutes passed from the time he touched her breasts

to the time he left the room.

¶ 14   When defendant left, L.A. used her phone to contact Katherin, who sent a ride-share vehicle



                                               -6-
2022 IL App (2d) 200791-U


to give L.A. a ride to the gas station where Katherin worked. L.A. spent the rest of the night at the

gas station with Katherin and went to the police the next day, August 20, 2018. L.A. and her

family moved out of defendant’s house that day.

¶ 15   Katherin testified that she returned with L.A. to defendant’s house shortly before her shift

began at the gas station where she worked. Defendant, who was with a friend, opened the gate at

the house for her and L.A. As she passed defendant on the way in, she noticed that he seemed

drunk, so she urged L.A. to lock the door to the room. She believed that defendant was drunk

because he was holding a beer and she could smell beer on him. Further, he “was acting a little

bit more aggressively,” “like a drunk person would act.” Defendant “was patting [Katherin] really

hard.” As Katherin was leaving, defendant told her that, if there was food left, he would tell L.A.

to come upstairs and have some.

¶ 16   At about 12:30 a.m., L.A. texted Katherin that something had happened. They then spoke

and, in response, Katherin sent an Uber vehicle to bring L.A. to the gas station where Katherin

was working. After Katherin’s shift ended at 6 a.m., she and L.A. briefly returned to defendant’s

house. They then told Paloma about defendant’s actions. They went to the police the same day.

L.A. and Katherin never returned to defendant’s house.

¶ 17   Nireda D. Vargas, defendant’s wife, testified for the defense. She, defendant, and their two

young boys lived on the first floor of their house. On August 19, 2018, she and defendant had

about six family members visiting the house. The visitors left by about 9 p.m. She went to bed at

about 10:30 p.m. Defendant came to bed at about 11 p.m. She would always feel when he got up

from the bed. That night, she did not feel him get up after he came to bed.

¶ 18   Eduardo Benitez, one of the tenants with a basement room, testified that he returned home

at about 9:30 p.m. on August 19, 2018. He spoke briefly to defendant. While they spoke, L.A.



                                                -7-
2022 IL App (2d) 200791-U


and Katherin returned to the house and Katherin left again. Benitez then took a shower to get

ready for work. While he was showering, defendant knocked on the door to say that he was leaving

some food for Benitez in the microwave in the common area of the basement.

¶ 19   Shortly after he showered, Benitez got a call from his employer telling him not to come in,

so he stayed in his room talking to his girlfriend. His room had a common wall with the room

where L.A. and Katherin stayed. That night, he did not hear anyone talking in that room after he

went to his room. The dogs always reacted noisily when defendant came down to the basement.

That night, he did not hear any noise from the dogs after defendant came down to leave food in

the microwave.

¶ 20   Defendant testified that he was cleaning up after the party when Benitez returned to the

house. About 20 minutes later, Katherin and L.A. also returned. He was talking to Benitez at the

time and did not say anything to either of them. He denied that he patted Katherin. He had drunk

four or five beers throughout the afternoon and evening but was no longer drinking when Katherin

and L.A. arrived. He was still talking to Benitez when Katherin left again.

¶ 21   Sometime later, defendant went to the basement to offer leftover food to Benitez—it was

his custom to share any leftovers with Benitez. Benitez was showering at the time, so defendant

got his attention and told him that his food was on top of the microwave. When defendant came

down, the dogs were outside the home. Defendant confirmed that the dogs would make “[a] lot of

noise” when they saw him. He returned to the basement only once more that night, when he

returned the dogs to their cages. This was shortly after he brought food to Benitez. He did not

offer any food to L.A.

¶ 22   In closing argument, the State suggested that defendant had failed to show that L.A. had a

motive to lie about defendant’s acts. The State argued:



                                              -8-
2022 IL App (2d) 200791-U


       “[Defendant] tries to lift up her shirt. He lifts up her bra. Finally *** that’s when [L.A.]

       told him, ‘Enough, stop, just leave,’ and he left.

               But [defendant] didn’t leave, Judge. He was conscious of covering his tracks. He

       said to her, ‘You are not going to tell your mom, right?’ Because he knew what he did was

       wrong. He knew she was too young. He knew he shouldn’t have touched her, and he

       wanted to make sure he could get away with it.

               Judge, the defense has presented no motive for [L.A.] to make this up.”

At this point, trial counsel objected. The trial court sustained the objection, noting that “[t]he

defense doesn’t have to suggest or prove anything.”

¶ 23   The court found defendant guilty of aggravated criminal sexual abuse (touching L.A.’s

breast for sexual gratification) and not guilty of attempted aggravated criminal sexual abuse

(attempting to place his mouth on L.A.’s breast for sexual gratification). The court commented

that it accepted L.A.’s entire testimony. The court found her testimony sufficient to establish that

defendant touched her breasts but not that he attempted to place his mouth on her breast.

¶ 24   Defendant filed a motion for a new trial, which the trial court denied. The court sentenced

defendant to 48 months’ sex-offender probation with 60 days in jail.

¶ 25   Defendant, represented by new counsel, filed a timely motion to reconsider the denial of

the motion for a new trial. Defendant alleged multiple respects in which his trial counsel was

ineffective, including that counsel failed to inform him of the immigration consequences of a

conviction. Defendant also argued that his jury waiver was not knowing and voluntary in that

counsel failed to explain the differences between a jury trial and a bench trial and told him to elect

the latter “so he would not go to jail.”




                                                -9-
2022 IL App (2d) 200791-U


¶ 26      At the hearing on defendant’s motion, new counsel did not present testimony. Counsel

argued that trial counsel failed to explain to defendant what a bench trial was. Defendant was so

confused after his trial that he did not realize that he had been found guilty. Counsel also argued

that trial counsel failed to explain to defendant the immigration consequences of a conviction and

that defendant needed such information to decide between a bench trial and a jury trial.

¶ 27      The court denied the motion to reconsider. Defendant filed a timely notice of appeal.

¶ 28                                        II. ANALYSIS

¶ 29      On appeal, defendant argues that the evidence was insufficient to sustain his conviction.

Alternatively, he argues that trial counsel was ineffective in multiple respects.

¶ 30      The State responds that defendant has forfeited both contentions by failing to provide

adequate record citations and that his ineffective-assistance claim is further flawed for lack of

supporting argument. Alternatively, the State argues that defendant’s contentions fail on the

merits.

¶ 31      Initially, we reject the State’s contention that defendant has forfeited his sufficiency-of-

the-evidence claim by failing to cite “the pages of the record relied on” as required by Illinois

Supreme Court Rule 341(h)(7) (eff. Oct. 1, 2020). Rule 341(h)(7) provides that an appellant’s

brief must include “[a]rgument, which shall contain the contentions of the appellant and the

reasons therefor, with citation of the authorities and the pages of the record relied on.” Ill. S. Ct.

R. 341(h)(7) (eff. Oct. 1, 2020). “Points not argued are forfeited and shall not be raised in the

reply brief, in oral argument, or on petition for rehearing.” Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1,

2020). Defendant’s statement of facts has appropriate citations to the record. His argument

section, although somewhat short, contains citations in most places they are needed. We thus may

address defendant’s sufficiency-of-the-evidence claim on its merits. However, as we will later



                                                 - 10 -
2022 IL App (2d) 200791-U


discuss, defendant has forfeited his ineffective-assistance claim by failing to support it with proper

argument as required by Rule 341(h)(7).

¶ 32   We review the sufficiency of the evidence under the standard of Jackson v. Virginia, 443

U.S. 307 (1979), as adopted by People v. Collins, 106 Ill. 2d 237 (1985). When a reviewing court

decides a challenge to the sufficiency of the evidence, “ ‘the relevant question is whether, after

viewing the evidence in the light most favorable to the State, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in original.)

Collins, 106 Ill. 2d at 261 (quoting Jackson, 443 U.S. at 319). “Under this standard, a reviewing

court must allow all reasonable inferences from the record in favor of the prosecution.” People v.

Davison, 233 Ill. 2d 30, 43 (2009).

       “Under [the standard of Jackson and Collins], the reviewing court does not retry the

       defendant, and the trier of fact remains responsible for making determinations regarding

       the credibility of witnesses, the weight to be given their testimony, and the reasonable

       inferences to be drawn from the evidence. [Citation.] But merely because the trier of fact

       accepted certain testimony or made certain inferences based on the evidence does not

       guarantee the reasonableness of its decision. A conviction will be reversed where the

       evidence is so unreasonable, improbable, or unsatisfactory that there remains a reasonable

       doubt of [the] defendant’s guilt.” People v. Ross, 229 Ill. 2d 255, 272 (2008).

¶ 33   The elements of aggravated criminal sexual abuse, as set out in section 11-1.60(d) of the

Criminal Code of 2012, are, in relevant part:

       “A person commits aggravated criminal sexual abuse if that person commits an act of

       sexual penetration or sexual conduct with a victim who is at least 13 years of age but under




                                                - 11 -
2022 IL App (2d) 200791-U


       17 years of age and the person is at least 5 years older than the victim.” 720 ILCS 5/11-

       1.60(d) (West 2018).

“Sexual conduct” is defined in relevant part as:

       “any knowing touching or fondling by *** the accused, either directly or through clothing,

       of the *** breast of the victim *** for the purpose of sexual gratification or arousal of ***

       the accused.” 720 ILCS 5/11-0.1 (West 2018).

¶ 34   Defendant first argues that the State’s evidence was insufficient in that L.A.’s testimony,

even if credited, failed to prove that defendant committed an act of sexual conduct with her.

According to defendant:

       “To prove the offense of aggravated criminal sexual abuse, the State had to prove that

       [defendant] committed an act of sexual conduct, specifically, that he ‘fondled the breast’

       of [L.A.]. Nonetheless, the only act [L.A.] alleges [defendant] committed was touching

       the sides of her chest. There are no details as to how [defendant] touched the sides of

       [L.A.’s] chest. Furthermore, it is unclear if [defendant] touched the sides of [L.A.’s] chest

       above her shirt, under her shirt, over her bra, or under her bra. Because the State failed to

       prove that [defendant] fondled [L.A.’s] breast, [defendant’s] conviction for aggravated

       criminal sexual abuse must be reversed.”

According to defendant, the substance of L.A’s testimony was as follows:

       “[After returning home with Katherin], L.A. went downstairs to the basement and into her

       bedroom. [Katherin] left [L.A.] at some point. [L.A.] testified that at some point later,

       [defendant] sat on her couch and began to massage her. [L.A.] then states [defendant]

       asked her to lay down. [L.A.] then says [defendant] touched the sides of her chest. [L.A.]

       says [defendant] tried to lift her bra but she covered herself. [L.A.] says that [defendant]



                                              - 12 -
2022 IL App (2d) 200791-U


       did not do anything else other than the massaging. [L.A.] says [defendant] told her not to

       tell her mom and [L.A.] told [defendant] to leave and he left.

¶ 35   Defendant’s argument rests on an inaccurate description of L.A.’s testimony. L.A. stated

twice on direct examination that defendant touched her breasts. First:

               “Q. When you said he was going like this (indicating), was he touching another part

       of your body besides your back?

               A. Yes, the sides of my chest.

               Q. Okay. When you say ‘my chest’, do you mean your breasts?

               A. I do.”

Second:

               “Q. Did he ever massage or try to massage any other part of your body?

               A. He touched my breasts.

               Q. Can you describe how that occurred?

               A. When I was—when he wanted me to turn around and to lift up my shirt and he

       did it himself, he touched me, and I tried to cover myself.

               Q. When you say he did it himself, did he lift up your shirt?

               A. Yes.

               Q. And then did he lift up your bra?

               A. Yes.

               Q. What were you doing at that point?

               A. I was trying to cover myself.”

This testimony, as credited by the court, directly establishes one element of sexual conduct: that

the accused touched the victim’s breasts. The testimony also permits reasonable inferences that



                                                - 13 -
2022 IL App (2d) 200791-U


satisfy the second element of sexual conduct: that the act was for the purpose of sexual gratification

or arousal of the accused. That defendant had L.A. lie face up and then pulled up her bra and

touched her breasts clearly supports the inference that his earlier touching of her breasts was not

an unintentional part of a nonsexual massage.

¶ 36   Defendant suggests that L.A.’s testimony was less credible because the State’s question

about what she meant by her “chest” was leading. We disagree. The court, as the trier of fact, was

the proper judge of L.A.’s credibility. Ross, 229 Ill. 2d at 272. It was in the best position to

distinguish whether L.A. was truly uncertain about where defendant had touched her or merely

reticent about talking about her breasts. Additionally, we note that L.A. was not being led when

she testified to defendant again touching her breasts after he directed her to turn over and lie on

her back.

¶ 37   Defendant further contends that L.A. was incredible because she “testified with very little

recollection or detail of the alleged incident” and “was unable to provide a timeline of the events

or even the length of the interaction between herself and [defendant].” Nothing in L.A.’s testimony

suggested that her recollection was so defective that she could not reasonably be credited. To be

sure, her recall of defendant’s sexual conduct was more detailed than her recollection of the

timeline. But that did not render her testimony implausible. There was no obvious reason for L.A.

to recall clearly what time she got home or how many people defendant was with when she came

through the gate; at that point, she was having a normal day. Moreover, we do not agree that L.A.

had unusual difficulty recalling the length of her interaction with defendant. L.A. may not have

understood or clearly responded to every question she was asked about timing, but she was clear

that her total interaction with defendant lasted about 30 minutes, during which it started normally

and became progressively more sexualized until she asked defendant to leave. A reasonable trier



                                                - 14 -
2022 IL App (2d) 200791-U


of fact could choose to credit L.A.’s testimony despite minor gaps in her recollection. See, e.g.,

People v. Gray, 2017 IL 120958, ¶ 44 (jury could accept the victim’s testimony notwithstanding

lapses in her memory).

¶ 38   Defendant also argues that the court failed to give due weight to the testimony of Vargas

and Benitez. Defendant contends that their testimony tended to suggest that he could not have

been present in L.A.’s room when she said he was there. He stresses that their testimony was

unimpeached and their credibility unquestioned. He implies that, if the court had given their

testimony its due weight, it would necessarily have found that reasonable doubt of his guilt existed.

We find this argument unpersuasive.

¶ 39   Vargas testified that she and defendant shared the same bed and that defendant joined her

in bed at about 11:00 on the night in question. She further testified that she would always feel

when defendant would get out of the bed, and that she did not feel defendant leave the bed after

he joined her. The court, however, was free to disregard this testimony given its potential bias, or,

frankly, to conclude that Vargas’s perception that she always awoke when defendant got out of

bed might not have been completely accurate.

¶ 40   Nor was Benitez’s alibi testimony dispositive. Benitez was in his room at the relevant time

and thus could say only that he did not hear any of the events to which L.A. testified. However,

as the State points out, although defendant testified that he returned the dogs to the basement after

delivering the food, Benitez did not testify to noticing defendant’s return to the basement. Thus,

some evidence suggests that Benitez may not have been paying as much attention to the comings

and goings in the basement as he thought. In any event, Benitez testified that he spoke with his

girlfriend after showering and the incident between defendant and LA. may well have occurred

during Benitez’s phone conversation, when he would not be paying close attention to any noise



                                               - 15 -
2022 IL App (2d) 200791-U


that was not clearly out of the ordinary. Consequently, Benitez like Vargas, was not able to provide

defendant with a complete alibi.

¶ 41    Simply put, a reasonable trier of fact could give fair consideration to the testimony of

Vargas and Benitez while nevertheless accepting L.A.’s account. After viewing the evidence in

the light most favorable to the State, we cannot conclude that no rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt. Thus, there was sufficient

evidence to support defendant’s conviction of aggravated criminal sexual abuse.

¶ 42    Defendant argues in the alternative that trial counsel was ineffective for failing to

(1) inform defendant that a conviction would make him deportable, (2) call as witnesses Paloma

and the police officers who investigated the case, (3) object to the State’s leading questions, and

(4) “[m]ost importantly,” object and seek a mistrial when the State shifted the burden of proof

during its closing argument.

¶ 43    Defendant, however, has forfeited his ineffective-assistance claims by failing to support

them with adequate argument. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020). Initially, he properly

cites Strickland v. Washington, 466 U.S. 668 (1984), and People v. Albanese, 104 Ill. 2d 504

(1984), for the standard governing claims of ineffective assistance. However, he then fails entirely

to argue the application of the law to the facts of this case. Indeed, as to the failure of counsel that

defendant deems most important—the failure to seek a mistrial when the prosecutor’s argument

shifted the burden to the defendant—he has failed to so much as quote, cite, or reference the

relevant portion of the trial record or to otherwise develop the argument. Of course, we note

parenthetically that this was a bench trial, the trial court sustained the objection to the offending

argument, and we presume that the court in a bench trial recognizes and disregards any improper

argument. See People v. Kelley, 304 Ill. App. 3d 628, 639 (1999).



                                                 - 16 -
2022 IL App (2d) 200791-U


¶ 44   Further, despite recognizing that a defendant claiming ineffective assistance must show

that counsel’s unreasonable assistance caused him prejudice (see Strickland, 466 U.S. at 687),

defendant has completely failed to explain how counsel’s actions prejudiced him. Given this

failure, we cannot address defendant’s claim of ineffective assistance without making his argument

for him, a task that is inappropriate for a reviewing court. See, e.g., People v. Edwards, 2012 IL

App (1st) 091651, ¶ 29 (“A reviewing court is entitled to have issues clearly defined with pertinent

authority cited and cohesive arguments presented; this court is not a repository into which an

appellant may foist the burden of argument and research; it is neither the function nor the obligation

of this court to act as an advocate or search the record for error.”). Thus, we do not address

defendant’s ineffectiveness claims on their merits.

¶ 45                                    III. CONCLUSION

¶ 46   For the reason stated, we affirm the judgment of the circuit court of Kane county.

¶ 47   Affirmed.




                                                - 17 -